DETAILED ACTION
The instant application having Application No. 17/224028 filed on 04/06/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on TAIWAN 109111575 (04/07/2020). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case, the claim limitations (i) “a first receiving Radio Link Control (Rx RLC) entity, configured to receive ….. via a first leg; and a second Rx RLC entity, configured to receiving ….. via a second leg” (claim 8), (ii) “a Rx PDCP entity, configured to receive at least one of the first PDU and the second PDU” (claim 14), (iii) “a first transmitting Radio Link Control (Tx RLC) entity, wherein the first Tx RLC entity is configured to transmit a first Protocol Data Unit (PDU); a second base station, including a second Tx RLC entity, wherein the second Tx RLC entity is configured to transmit a second PDU; and a user equipment, including: a first receiving Radio Link Control (Rx RLC) entity, configured to receive the first PDU via a first leg; and a second Rx RLC entity, configured to receive a second PDU via a second leg” (claim 15), and (iv) “a transmitting Packet Data Convergence Protocol (Tx PDCP) entity, the Tx PDCP entity is configured to transmit the first PDU to the first Tx RLC entity, copy the first PDU to the second PDU, and transmit the second PDU to the second Tx RLC entity” (claim 17) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “entity” coupled with functional language “receive, receiving, transmit, transmitting, copy…..” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8, 14, 15, 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 1-6 and the corresponding paragraphs in the Applicant’s specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 is objected to because of the following informality: 
In this case, claim 1, 2, 6, 8, 9, 13, 15, 16, 20 each recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decarreau et al. (US 2016/0183158 A1)

As per claim 1, Decarreau discloses “A data transmission method of a communication system, comprising: transmitting, by a first transmitting Radio Link Control (Tx RLC) entity of a first base station, a first Protocol Data Unit (PDU) to a first receiving RLC (Rx RLC) entity of a user equipment via a first leg;” [(fig. 2 and par. 0058), According to an example implementation, RLC entities 242 and 252 in MS 132 may also operate as independent RLC entities, similar to RLC entities 222, 232. In the downlink direction, RLC entities 242 and 252 may each receive RLC PDUs from their peer RLC entities 222 and 232, respectively.] “transmitting, by a second Tx RLC entity of a second base station, a second PDU to a second Rx RLC entity of the user equipment via a second leg;” [(fig. 2 and par. 0058), According to an example implementation, RLC entities 242 and 252 in MS 132 may also operate as independent RLC entities, similar to RLC entities 222, 232. In the downlink direction, RLC entities 242 and 252 may each receive RLC PDUs from their peer RLC entities 222 and 232, respectively.] “and respectively returning Acknowledgement (ACK) messages from the first Rx RLC entity and the second Rx RLC entity to the first Tx RLC entity and the second Tx RLC entity, if the first Rx RLC entity successfully receives the first PDU or the second Rx RLC entity successfully receives the second PDU” [(fig. 2 and par. 0058), Upon receiving a RLC PDU, the receiving RLC entities 242 and 252 may each send an acknowledgement(s) for received RLC PDUs to their respective peer RLC entities 222 and 232. RLC entities 242 and 252 may then strip the RLC header from each received RLC PDU, and pass the resulting RLC SDU (or data) to PDCP 240, where the data is re-ordered into its correct order, as necessary, before passing or sending this data to upper layers at MS 132.]

As per claim 2, Decarreau discloses “The data transmission method according to claim 1,” as [see rejection of claim 1.] “further comprising: respectively returning Negative-Acknowledgement (NACK) messages from the first Rx RLC entity and the second Rx RLC entity to the first Tx RLC entity and the second Tx RLC entity, if the first Rx RLC entity does not successfully receive the first PDU and the second Rx RLC entity does not successfully receive the second PDU” [(fig. 2 and par. 0056), Similarly, RLC entity 232 may also receive some other data (or other PDCP PDUs) from PDCP entity 220, generate RLC PDUs and assign a RLC PDU sequence number to each RLC PDU. In one example implementation, each RLC entity (232, 222) may independently receive ACKs (acknowledgements) and NAKs (negative acknowledgements) from MS 132 for PDUs transmitted from the respective RLC entity, and handle any retransmissions as necessary.]

As per claims 8 and 9, as [see rejections of claims 1 and 2.]
As per claims 15 and 16, as [see rejections of claims 1 and 2.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau et al. (US 2016/0183158 A1) in view of Tang (US 2019/0305891 A1).

As per claim 3, Decarreau discloses “The data transmission method according to claim 2,” as [see rejection of claim 2.] “further comprising: transmitting, by a transmitting Packet Data Convergence Protocol (Tx PDCP) entity of the first base station, the first Protocol Data Unit (PDU) to the first Tx RLC entity; and transmitting, by the Tx PDCP entity, the second PDU to the second Tx RLC entity” [(fig. 2 and par. 0053),  However, as shown in FIG. 2, in the case of bearer 203 that is split at master BS into two data paths, there is only one PDCP entity 220 for bearer 203 at master BS 134, and no PDCP entity at the secondary BS 138. That is, with respect to split bearer 203, the single PDCP entity 220 at master BS 134 is provided for handling data to/from both master BS 134 and secondary BS 138. (par. 0056), For example, as shown in FIG. 2, PDCP entity 220 may generate PDCP PDUs, and assign a PDCP sequence number to each PDCP PDU. PDCP entity 220 may then provide PDCP PDUs to each RLC entity (222 and 232), with each PDCP PDU having a PDCP PDU sequence number. Each independent RLC entity (222 and 232) may then, for example, generate RLC protocol data units (PDUs) and assign a RLC PDU sequence number, before forwarding the RLC PDU(s) to its respective MAC entity/PHY entity for transmission to MS 132. For example, RLC 222 may receive some data from PDCP entity 220 and generate some RLC PDUs, with RLC PDU sequence numbers assigned to RLC PDUs by RLC entity 222. Similarly, RLC entity 232 may also receive some other data (or other PDCP PDUs) from PDCP entity 220, generate RLC PDUs and assign a RLC PDU sequence number to each RLC PDU.]

Decarreau does not explicitly disclose “copying, by the Tx PDCP entity, the first PDU to the second PDU”.

However, Tang discloses “copying, by the Tx PDCP entity, the first PDU to the second PDU” as [(par. 0003), In carrier aggregation (CA) and dual connectivity (DC), data duplication transmission utilizes a data duplication function of a Packet Data Convergence Protocol (PDCP) entity. First, a PDCP Protocol Data Unit (PDU) is duplicated into two same PDCP PDUs in the PDCP entity, for example, one is a PDCP PDU, and the other is a duplicated PDCP PDU. Then the PDCP entity transmits the two PDCP PDUs to two Radio Link Control (RLC) entities respectively, that is, transmits the two PDCP PDUs to two different logical channels to ensure that the two PDCP PDUs can be transmitted on different physical layer aggregated carriers. (par. 0070), a network device located in a CG2 at least includes one RLC entity and one MAC entity. Under data duplication, the PDCP entity of the network device located in the CG1 duplicates target data to obtain original target data and duplicated target data, and then the PDCP entity of the network device located in the CG1 delivers the original target data and the duplicated target data to its own RLC entity and the RLC entity of the network device located in CG2 respectively. The RLC entities of the two network devices respectively deliver the two data to their own MAC entities, and the MAC entities of the two network devices transmit the two data to user equipment through wireless interfaces. Finally the two data are aggregated at a PDCP entity of the user equipment.]

Decarreau et al. (US 2016/0183158 A1) and Tang (US 2019/0305891 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tang’s teaching into Decarreau’s teaching. The motivation for making the above modification would be to ensure that the two PDCP PDUs can be transmitted on different physical layer aggregated carriers. (Tang, par. 0003)

As per claims 10 and 17, as [see rejection of claim 3.]

Claims 4 -7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau et al. (US 2016/0183158 A1) in view of Tang (US 2019/0305891 A1) in view of Froberg Oisson et al. (US 2018/0279269 A1).

As per claim 4, Decarreau in view of Tang discloses “The data transmission method according to claim 3,” as [see rejection of claim 3.] 
Decarreau in view of Tang discloses does not explicitly disclose “wherein the first Tx RLC entity and the second Tx RLC entity transmit the first PDU and the second PDU at the same time”.

However, Froberg Oisson discloses “wherein the first Tx RLC entity and the second Tx RLC entity transmit the first PDU and the second PDU at the same time” as [(par. 0055), FIG. 2 shows a schematic block diagram of a device 200 for sending DCI from a RAN to a UE. The device 200 comprises a first send module 202 for sending a first control element to the UE and a second send module 204 for sending a second control element to the UE. The send modules 202 and 204 may be implemented by a single send module. (par. 0016), The first control element may be sent in a first packet data unit (PDU). The second control element may be sent in a second PDU, e.g., after the first PDU or simultaneously with the first PDU. The first PDU and/or the second PDU may be a Medium Access Control (MAC) PDU.]

Decarreau et al. (US 2016/0183158 A1) and Froberg Oisson et al. (US 2018/0279269 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Froberg Oisson’s teaching into Decarreau’s teaching. The motivation for making the above modification would be to allow  a second PDU to be sent simultaneously with the first PDU.. (Froberg Oisson, par. 0016)

As per claim 5, Decarreau in view of Tang in view of Froberg Oisson discloses “The data transmission method according to claim 4,” as [see rejection of claim 4.] 
Decarreau discloses “wherein a request message is used for the first Rx RLC entity and the second Rx RLC entity to confirm whether the first Rx RLC entity successfully receives the first PDU or the second Rx RLC entity successfully receives the second PDU” [(fig. 2 and par. 0056), Similarly, RLC entity 232 may also receive some other data (or other PDCP PDUs) from PDCP entity 220, generate RLC PDUs and assign a RLC PDU sequence number to each RLC PDU. In one example implementation, each RLC entity (232, 222) may independently receive ACKs (acknowledgements) and NAKs (negative acknowledgements) from MS 132 for PDUs transmitted from the respective RLC entity, and handle any retransmissions as necessary.]

As per claim 6, Decarreau in view of Tang in view of Froberg Oisson discloses “The data transmission method according to claim 5,” as [see rejection of claim 5.] 
Decarreau discloses “wherein if the second Rx RLC entity does not successfully receive the second PDU, the request message is transmitted by the second Rx RLC entity” [(fig. 2 and par. 0056), Similarly, RLC entity 232 may also receive some other data (or other PDCP PDUs) from PDCP entity 220, generate RLC PDUs and assign a RLC PDU sequence number to each RLC PDU. In one example implementation, each RLC entity (232, 222) may independently receive ACKs (acknowledgements) and NAKs (negative acknowledgements) from MS 132 for PDUs transmitted from the respective RLC entity, and handle any retransmissions as necessary.]

As per claim 7, Decarreau in view of Tang in view of Froberg Oisson discloses “The data transmission method according to claim 6,” as [see rejection of claim 6.] 
Decarreau discloses “further comprising: receiving, by a Rx PDCP entity of the user equipment, at least one of the first PDU and the second PDU” [(par. 0058), RLC entities 242 and 252 may then strip the RLC header from each received RLC PDU, and pass the resulting RLC SDU (or data) to PDCP 240, where the data is re-ordered into its correct order, as necessary, before passing or sending this data to upper layers at MS 132.]

As per claims 11-14, as [see rejections of claims 4-7.]
As per claims 18-20, as [see rejections of claims 4-6.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463